Citation Nr: 1436387	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  12-08 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUE

Entitlement to a higher initial disability rating for posttraumatic stress disorder (PTSD) in excess of 30 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from January 1964 to February 1968.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the RO in Providence, Rhode Island, which granted service connection for PTSD and assigned an initial disability rating of 10 percent effective October 28, 2010.  In July 2012, a Decision Review Officer (DRO) granted a higher initial disability rating of 30 percent for PTSD effective October 28, 2010, the date of the Veteran's initial claim for service connection.  

In the April 2012 substantive appeal, via a VA Form 9, the Veteran requested a hearing before the Board at the local VA office (Travel Board hearing) as to the issue on appeal.  On April 6, 2012, the Veteran was sent a letter from VA informing him that he was being placed on the Travel Board hearing waiting list.  The letter went on to explain the other hearing options available to him in the event he did not want to wait for a Travel Board hearing.  Boxes were provided in the letter next to each option, which allowed the Veteran to check which, if any, hearing option he preferred.  The Veteran returned the letter to VA on April 10, 2012, having checked the box for, "I want to withdraw my request for a Board of Veterans' Appeals hearing.  Please forward my case to the Board of Veterans' Appeals without further delay."  The Board finds there is no hearing request pending at this time.  38 C.F.R. § 20.702(e) (2013).

The Veteran has appealed from the initial rating assigned for the service-connected PTSD.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans' Claims (Court) addressed a similar appeal and directed that such appeal of the initial rating assigned following a grant of service connection was specifically not a claim for an increased disability rating.  

Since the issuance of the July 2012 supplemental statement of the case (SSOC), additional evidence has been received by the Board, for which a waiver of initial RO consideration was provided in July 2014.  38 C.F.R. § 20.1304 (2013).  The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2013).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A veteran is also entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95.

The Veteran's last VA PTSD examination was in February 2011.  The Veteran's representative, in the July 2014 informal hearing presentation (IHP), advanced that the Veteran's current PTSD symptomatology is much more severe than it was at the time of the last PTSD examination.  The Board notes that an August 2011 VA mental health note indicates that the Veteran advanced that his PTSD symptoms of insomnia and irritability had worsened.  As such, the Board finds that a remand for a new VA PTSD examination is warranted.

Further, VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issue.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran's VA treatment documentation associated with the record ends in July 2012.  As such, the AOJ should obtain the Veteran's VA treatment records for the period on and after July 2012.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record all VA treatment records pertaining to the treatment of the Veteran's service-connected PTSD, not already of record, for the time period on and after July 2012.

2.  Then schedule the Veteran for the appropriate VA PTSD or mental disorders examination in order to assist in determining the current level of severity of the service-connected PTSD.  The VA examiner should report the extent of the PTSD in accordance with VA rating criteria.  A detailed history of relevant symptoms and social and occupational impairment should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.

3.  Then readjudicate the issue of a higher initial disability rating for PTSD in excess of 30 percent.  If any benefit sought remains denied, the Veteran and his representative should be issued a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



